Exhibit 10.6

CONTROL ACCOUNT AGREEMENT (“Agreement”)

          This Agreement is dated as of August 9, 2005, by and among BANK OF
AMERICA, N.A., successor by merger to Fleet National Bank, a national banking
association organized and existing under the laws of the United States of
America, (“Bank”), CORPORATE REALTY INCOME FUND I, L.P. (“Company”) and BANK OF
AMERICA, N.A., in its capacity as a Lender and as Agent for itself and Lenders
(“Agent”).

          This Agreement refers and applies to the deposit account established
by Company at Bank (the “Account”) and listed on Schedule 1 hereto, which is
incorporated herein and made a part hereof.  Furthermore, this Agreement
supplements, rather than replaces, Bank’s account agreement, terms and
conditions and other standard documentation in effect from time to time with
respect to the Account or services provided in connection with the Account
(“Account Documentation”), which Account Documentation shall continue to apply
to the Account and such services, and the respective rights, powers, duties,
obligations, liabilities and responsibilities of the parties thereto and hereto,
in all cases only to the extent not conflicting with the provisions of this
Agreement; however, in the event of any such conflict, the provisions of this
Agreement shall control.

          1.          Bank is advised that Agent and Lenders (as such term is
defined in the Loan Agreement [“Loan Agreement” is defined below]) are making,
have made or may in the future make loans in accordance with an Amended and
Restated Loan Agreement dated as of October 12, 2000 (as amended by that certain
First Amendment to Amended and Restated Loan Agreement of even date herewith and
as the same may further be amended, supplemented or otherwise modified from time
to time, the “Loan Agreement”) among Agent, Lenders party thereto from time to
time and Company.  Pursuant to the terms of the Loan Agreement and other Loan
Documents (as such term is defined in the Loan Agreement), Company has granted
to Agent, for itself and the benefit of Lenders, a first priority lien on and
security interest in, among other things, the Account, all cash, funds, items,
instruments, investments, securities and/or any other amounts on deposit from
time to time therein and all proceeds thereof (the foregoing being, “Funds”). 
Company hereby affirms that it has granted and/or grants such lien and security
interest to Agent, for itself and the benefit of Lenders, and Bank hereby
acknowledges Agent’s, for itself and the benefit of Lenders, first priority lien
and security interest.

          2.          Agent, for itself and the benefit of Lenders, shall have
sole dominion and control over the Account and Funds, and Company hereby agrees
and confirms that it has no dominion or control over the Account or Funds and
further disclaims any right or ability of any nature to control or otherwise
direct or make any claim against the Account or Funds except to the limited
extent expressly permitted by Agent under this Agreement.  Bank shall honor all
withdrawal, payment, transfer or other fund disposition or other instructions
(collectively, “Instructions”) received from Agent concerning the Account and
Funds.  Company agrees that Bank shall honor all Instructions received from
Agent concerning the Account and/or Funds without any action or further consent
by Company and Bank agrees to comply with all Instructions of Agent and to take
such actions as shall from time to time be specified by Agent with respect to
the Account and/or Funds.




          3.          Company and Bank agree that Company shall have no right to
close any Account or, except as otherwise permitted in Section 4 below, issue
Instructions or any other right or ability to access or withdraw or transfer
funds from or with respect to the Account or Funds without Agent’s prior written
consent with respect thereto.  Bank has not and will not agree with Company or
any third party to comply with instructions or other directions concerning the
Account and/or Funds other than as set forth in this Agreement.

          4.          Until further written notice from Agent, which Agent may
only deliver (i) upon the occurrence of a monetary default; provided, however,
such notice will be revoked by Agent upon the curing of such monetary default
and/or (ii) during the continuance of an Event of Default (as defined in the
Loan Agreement), Agent hereby directs Bank to, and Agent and Bank hereby agree
that, Bank shall honor the following standing Instructions: all available funds
in the Account will be made available for draft or wire to the order of Company
in accordance with Bank’s customary practices.  Company, Bank and Agent agree
that upon Receipt (as defined below) of written notice from Agent altering,
modifying, amending, revoking or terminating such standing Instructions, Bank
shall immediately comply with such written notice and shall immediately cease
complying with the standing Instructions set forth above.

          5.          Notwithstanding anything to the contrary in this
Agreement, Bank hereby waives any and all rights of setoff, banker’s lien and/or
other like or similar rights it may now have or hereafter acquire against or
with respect to each of the Account and the Funds, except with respect to (i)
any returned or uncollected Funds originally deposited into an Account to the
extent that Company or Agent or any Lender received value for such Funds, or
(ii) Bank’s customary service charges that are directly and solely related to
such Account.  Company agrees to pay the charges of Bank in effect from time to
time for the performance of the services set forth in this Agreement and for any
other charges in connection with this Agreement or the Account.  Bank’s charges
shall be billed directly to Company in accordance with its normal practice. 
Except as expressly provided for elsewhere in this Agreement, none of Agent or 
Lenders shall bear any responsibility for such amounts.  Charges, fees or other
obligations of Company due to Bank for services provided by Bank, other than
those directly and solely related to the Account, may not in any event be
debited to the Account.  Company hereby authorizes Bank, without prior notice,
from time to time to debit any other non-depository account Company may have
with Bank for amounts due to Bank hereunder.  If Company fails to reimburse Bank
for returned or uncollected Funds and the available funds in the Account and all
other separate account(s) of Company are insufficient for such reimbursement,
then (after Bank has exhausted its efforts to collect such funds from Company)
Agent will indemnify and hold Bank harmless only for the amount of any returned
or uncollected Funds and only to the extent that Agent received payment in
respect of such Funds.  Such indemnity shall be paid by Agent paying to Bank the
amount of the returned or uncollected Funds.

2




          6.          Company hereby irrevocably makes, constitutes and appoints
Bank (and all persons designated by Bank for that purpose) as Company’s true and
lawful attorney and agent-in-fact to endorse Company’s name on all checks
payable to Company (or any reasonable variation of their names) with the
endorsement “Credit to the account of within named payee without prejudice.” 
Bank’s appointment as agent to endorse such checks is for the specific, limited
and restricted purpose of endorsement for deposit as described above and at no
time shall be interpreted as authorizing Bank as such agent to commit Company or
Agent or any Lenders to acceptance of any legend of any kind, nature or
description appearing on such checks. 

          7.          Bank will exercise ordinary care in the performance of its
services under this Agreement, and shall be liable to Agent, Lenders or Company
only for losses caused by the gross negligence, bad faith or willful misconduct
of Bank or its agents or employees.  Each of Company and Agent agree that Bank
shall not be liable for any damage or loss to it for any delay or failure in
performance arising out of the acts or omissions of any third parties,
including, but not limited to, various communications services, courier
services, the Federal Reserve System, any other bank or any third party that may
be affected by funds transactions, fire, mechanical, computer or electrical
failures or other unforeseen contingencies, strikes or any similar or dissimilar
cause beyond the reasonable control of Bank.  IN ANY EVENT, BANK WILL NOT BE
DEEMED TO BE OBLIGATED, LIABLE OR ACCOUNTABLE UPON OR UNDER ANY GUARANTY,
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, ARISING BY OPERATION OF LAW OR
OTHERWISE, INCLUDING THE WARRANTY OF FITNESS FOR A PARTICULAR USE, IN ANY MANNER
OR FORM BEYOND THE OBLIGATIONS, REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE IN
THIS AGREEMENT.  COMPANY AND AGENT AGREE THAT IN NO EVENT SHALL BANK BE LIABLE
FOR LOSS OF PROFITS, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF BANK IS
SPECIFICALLY ADVISED OR AWARE OF SUCH POSSIBILITY.

          8.          It is understood that the services contemplated by this
Agreement are provided as a convenience to Company.  In consideration thereof,
Company agrees to indemnify and hold Bank, Agent and each Lender harmless from
any and all liability, claims, losses, and demands whatsoever, including
reasonable legal fees and expenses, however arising or incurred, because of or
in connection with Bank’s performance of this Agreement and the transfer of
funds contemplated under this Agreement except those arising from Bank’s,
Agent’s or any Lender’s gross negligence, bad faith or willful misconduct.

          9.          This Agreement shall continue in full force and effect
until terminated by Bank upon not less than sixty (60) calendar days’ written
notice to each of the other parties, by Agent upon notice to the other parties,
or by Company with the prior written consent of Agent.  Termination of this
Agreement shall in no event affect any obligation incurred under this Agreement
before such termination.  This Agreement may be amended or modified from time to
time only in a writing executed by each of the parties hereto.  This Agreement
shall automatically terminate upon Bank’s Receipt of written notice from Agent
of the irrevocable payment in full in cash of all of Company’s obligations due
and owing to Agent and Lenders with respect to the Loan (as such term is defined
in the Loan Agreement) and the termination of the Loan Agreement. 

3




          10.         Any notice or request hereunder shall be given to any
party at its respective address set forth beneath such party’s signature to this
Agreement or at such other address as such Person may hereafter specify in a
notice given in the manner required under this Section 10.  Any notice or
request hereunder shall be given only by, and shall be deemed to have been
received upon (each, a “Receipt”):  (i) registered or certified mail, return
receipt requested, on the date on which such is received as indicated in such
return receipt, (ii) delivery by a nationally recognized overnight courier, one
(1) Business Day after deposit with such courier, or (iii) facsimile or
electronic transmission, in each case upon telephone or further electronic
communication from the recipient acknowledging receipt (whether automatic or
manual from recipient), as applicable. 

          11.         This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
choice of law provisions.  This Agreement may be signed by facsimile and in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement sets forth the entire agreement of the parties with respect to the
subject matter hereof and thereof and shall supersede any other agreement
relating to the matters referred to herein and therein and/or the Account and/or
Funds (including without limitation the Account Documentation) to the extent of
any conflict.  This Agreement is binding upon the parties hereto and their
respective successors and assigns and/or heirs and personal representatives
(including any trustee of  Company appointed or elected in any action under the
Bankruptcy Reform Act of 1978, as amended) and shall inure to their benefit upon
written notice to the parties hereto.  No waiver of any rights hereunder shall
be binding on any party hereto unless such waiver is in writing and signed by
the party against whom enforcement is sought.  If any provision of this
Agreement is adjudicated to be invalid under applicable laws or regulations,
such provision shall be inapplicable to the extent of such invalidity without
affecting the validity or enforceability of the remainder of this Agreement
which shall be given effect so far as possible. 

          12.         Bank shall provide Agent with such information with
respect to the Account and Funds as Agent may from time to time request, and
Company hereby consents to such information being provided to Agent.  Upon
receipt of written notice of any lien or security interest or adverse claim
against any Account or any Funds, Bank will make reasonable efforts to promptly
notify Agent and Company.  Company authorizes Bank, and Bank agrees, to give
Agent access to all Account activity via on-line and web access.

          13.         Company acknowledges that the agreements made by it and
the authorizations granted by it herein are irrevocable (except to the extent
Company may terminate this Agreement or this Agreement is otherwise terminated
in accordance with its terms) and are powers coupled with an interest.

          14.         EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR IN
ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACCOUNT OR
FUNDS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY,
AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

[SIGNATURES ON NEXT PAGE]

4




          IN WITNESS WHEREOF, this Control Account Agreement has been signed by
the parties as of the date written above.

 

BANK OF AMERICA, N.A., as Bank and as Agent

 

 

 

 

By:

/s/ GREGORY W. EGLI

 

 

--------------------------------------------------------------------------------

 

Name:

Gregory W. Egli

 

Title:

Senior Vice President

 

 

 

 

Address:

Bank of America, N.A.

 

 

1185 Avenue of the Americas

 

 

New York, New York 10036

 

Fax:

(212) 819-6098

 

 

 

 

CORPORATE REALTY INCOME FUND I, L.P., as Company

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

Name:

Robert F. Gossett, Jr.

 

Title:

General Partner

 

 

 

 

By:

1345 REALTY CORPORATION,

 

 

General Partner

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

Name:

Robert F. Gossett, Jr.,

 

Title:

President

 

 

 

 

Address:

Corporate Realty Income Fund I, L.P.,

 

 

475 Fifth Avenue

 

 

New York, New York 10017

 

Fax:

(212) 696-1271

5




SCHEDULE 1

ACCOUNT

Bank of America, N.A. Account Number [WITHHELD FOR CONFIDENTIALITY]